                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                CLARKSBURG


WILLIAM L. CATHER,
BRENDA L. CATHER,
CHARLES H. CATHER,
LINDA F. CATHER,
EVERET P. BICE, JR.
ELIZABETH BICE,
ROBERT JUNIOR HEMPHILL,
Trustee of Trust A Created Under
the Hemphill Family Trust Dated
October 17, 1995, as Amended,

             Plaintiffs,


v.                                            Civil Action No. 1:17-CV-208
                                                     (Judge Kleeh)

EQT PRODUCTION COMPANY,
EQT GATHERING, LLC,
EQT ENERGY, LLC,
EQT MIDSTREAM SERVICES, LLC,
EQT CORPORATION, and
EQUITRANS, L.P.,

             Defendants.

     MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
            SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

       Pending before the Court is Plaintiffs’ Motion for Summary

Judgment as to Deductions [ECF No. 74].               The motion has been

fully briefed, the Court has entertained argument from counsel,

and    the   matter   is   now   ripe   for   decision.   For   the   reasons

discussed, the Court grants Plaintiffs’ motion.
CATHER V. EQT                                                               1:17-CV-208

     MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
            SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

                                  I.     Factual Background

       A. The Lease

       On February 20, 1963, D.L. Cather and Lila S. Cather, W.L.

Cather       and    Maxine       Cather,     and    Mary     Hemphill    and    Robert    J.

Hemphill       signed        a    lease      agreement       (“Cather      Lease”)     with

Equitable Gas Company.                 ECF No. 1 at ¶ 6.         That lease related to

oil    and    gas    rights       attached     to     nearly    504     acres   in   Taylor

County, West Virginia.                 Id.    Plaintiffs are the current owners

of    that    tract    and       lessors     under    that     lease    agreement.       Id.

¶¶ 16, 19.         Equitable Gas Company’s interest in the Cather Lease

currently resides with Defendant EQT Production Company.                                 Id.

¶ 17.

       With        respect       to    royalty       payments,     the     Cather     Lease

provides:

               Lessee shall pay to the Lessor for each and
               every well drilled upon such land, which
               produces Natural Gas and/or Casinghead Gas
               in a quantity sufficient for the Lessee to
               convey to market, a money royalty computed
               at the rate of one-eight (1/8) of the
               wholesale market value which is based on the
               average current price paid by the Lessee to
               independent   operators    in  the   general
               area . . . payment to be on or before the
               25th day of the month following that in
               which the gas has been delivered into the
               marketing pipeline . . . .




                                               2
CATHER V. EQT                                                  1:17-CV-208

  MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
         SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

ECF No. 74-1 at 1.      The lease is silent on whether the Lessee

may deduct from the royalty payments for the costs of severance,

costs of production, or costs of any kind, including severance

taxes.     The Cather Lease does permit the Lessee, at its option,

to prepay any taxes “on or against the land or gas and/or oil in

place under the . . . lands” and recoup those payments against

any royalties due under the agreement.        Id.

     B. EQT Application of Lease Language

     EQT     prefers   the   word       “allocation”    as     opposed   to

“deduction.”      In   its   discovery     responses,    EQT    Production

explained its basis for taking deductions as follows:

            EQT Production pays royalties based on the
            specific language set forth in royalty
            owners’    leases    and    does    not    take
            “Deductions”    from  Plaintiffs’    royalties.
            The amount of “[d]educti[ons]” is the amount
            allocated to Plaintiffs for their share of
            the gathering and compression charges used
            to arrive at a sales price under the Gas
            Purchase Agreements entered into by and
            between EQT Energy and EQT Production after
            adding in the value of depreciation, return
            on investment, and taxes.         Lessors are
            responsible for their proportionate share of
            severance    taxes.      Notwithstanding    the
            preceding objections, which are expressly
            reserved, EQT Production directs Plaintiffs
            to the Owner Revenue Inquiry attached hereto
            as EQT Production00003-00011 which reflects
            otherwise responsive information to this
            request.




                                    3
CATHER V. EQT                                                               1:17-CV-208

     MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
            SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

ECF No. 74-4 at ¶¶ 10–11; see also ECF No. 84 at 3-4.                              EQT has

been consistent in this and other litigation as to how silence

in    leases    permits         it    to   “allocate”       expenses      and    taxes    to

lessors.       Jimmi Sue Smith, EQT Corporation’s Chief Accounting

Officer, stated in her affidavit submitted in The Kay Company,

LLC, et al. v. EQT Production Co., et al., 1:13-cv-151, and

attached to Plaintiffs’ Motion here that EQT Production pays

severance tax to the State of West Virginia including “its own

share and the lessor’s share . . . .”                    ECF No. 74-5 at ¶ 2.            Ms.

Smith went on to state that “[i]f severance tax deductions were

not     prohibited         by        the    lessor’s        lease,      each      lessor’s

proportionate share . . . of severance taxes actually paid to

the West Virginia State Tax Department was taken into account in

calculating royalty.”            Id. ¶ 4.

       Notwithstanding          the    preference      to    refer   to    its    business

practice       as    one    of       allocation,     John      Bergonzi,         then    EQT

Corporation’s Vice President of Finance and Controller, stated

in his Kay Company affidavit, “On leases where royalty was to be

paid    ‘at    the   well’       and   allowed     the      deduction     of    downstream

costs, 1 EQT Production deducted                  the royalty owners’ share of



1
 As noted, the Cather Lease contains no provision “allow[ing] the
deduction of downstream costs.”



                                              4
CATHER V. EQT                                                     1:17-CV-208

    MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
           SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

downstream costs from the sales price received, as shown on its

royalty remittance statements.” 2          ECF No. 74-6 at ¶ 12.              Mr.

Bergonzi’s    deposition      testimony    confirmed      the     practice    of

deducting for expenses from royalty payments to lessors.                       In

determining “market value at the wellhead,” he noted that “EQT

determines market value at the wellhead . . . by finding the

first liquid trading point or sales point and then deducting the

costs to get that gas from that liquid trading point or from the

wellhead to that liquid trading point.”             ECF No. 74-7 at 2.

      Plaintiffs     also     submitted        portions   of     Kay   Company

transcript    from    the    deposition        of   Michael     Barbour,     then

Supervisor of Division Order for EQT Corporation.                  Mr. Barbour

testified    about   the    processing    of    leases,   paying    particular

attention to deductions for post-production expenses and taxes.

He described as a “general business practice[] or polic[y]” the

“tak[ing]” of production taxes from a one-eighth royalty where



2
 The Cather Lease makes no reference to “at the well,” “at the
wellhead,” or anything similar.    Instead, royalty payments are
to be calculated “based on the average current price paid by the
Lessee to independent operators in the general area . . . .”
ECF No. 74-1 at 1.    The distinction in lease language does not
appear to be of significance with respect to the application and
relevance of this past testimony as Defendant EQT Production,
according to its own Remittance Statements, has calculated the
net royalty payment issued to Plaintiffs similarly regardless of
different lease provisions.



                                     5
CATHER V. EQT                                                           1:17-CV-208

     MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
            SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

the lease is silent on the allocation of severance taxes.                          ECF

No. 74-8 at 6.           Mr. Barbour also testified that EQT would take

post-production expenses if the royalty clause of a particular

lease stated that one-eighth of the wholesale market value would

be    paid   to    the    royalty    owner     with   no    specific     mention    of

deductions.       Id. at 7.

       C. Performance Under the Cather Lease

       EQT commenced production pursuant to its rights under the

Cather Lease in or around March 2012, constructing six (6) wells

tapping into the Marcellus Shale formation.                   ECF No. 1 at ¶ 20.

Since then, EQT Production has reported to each Plaintiff each

month information related to the production performance of each

well via a Remittance Statement.                   See ECF No. 74-3.          Those

Statements        provide      certain    information       including    production

date,    production         type,   interest       type,    net    price,   decimal

interest,     sales      and    owner    volume,    sales    and   owner    revenue,

taxes, gross and owner deductions, and well net and owner net

revenue.     Id.      Based on the Statements issued from April 2012

through and including January 2019 (which reports February 2012

to November 2018 data), the “owner deducts” and “owner taxes”

deductions totaled $751,109.65.              Id.; see also ECF No. 75 at 5.




                                           6
CATHER V. EQT                                                                          1:17-CV-208

  MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
         SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

                                  II.     Procedural History

     On December 7, 2017, Plaintiffs Charles H. Cather, Brenda

L. Cather, William L. Cather, Elizabeth Bice, Everet P. Bice,

Jr., Linda F. Cather, and Robert Junior Hemphill filed their

Complaint       against          EQT     Corporation,              EQT     Energy,          LLC,     EQT

Gathering,      LLC,       EQT    Midstream            Services,         LLC,       EQT    Production

Company,        and        Equitrans,              L.P.            (sometimes              hereinafter

“Defendants”).          ECF No. 1.           That Complaint contained a number of

claims:        Alter Ego, Fraud, Civil Conspiracy to Commit Fraud,

Breach of Contract, Conversion, Unconscionability and Breach of

Duty of Fair Dealing, Violation of the West Virginia Consumer

Credit    and    Protection            Act    Section         2,    Violation         of     the    West

Virginia       Consumer      Credit          and   Protection            Act    Section        6,    and

Interest       Due    to    Plaintiffs             on    Improperly            Withheld       Royalty

Payments    and      Punitive          Damages.         Id.         Defendants            filed    their

Answer    on    February         1,    2018.           ECF    No.    14.            That    same    day,

Defendants filed their Motion for Partial Dismissal. ECF No. 15.

After briefing and entertaining argument, Judge Keeley granted-

in-part and denied-in-part that motion, dismissing the claims

for Fraud (Count V), Civil Conspiracy to Commit Fraud (Count

VI), Conversion (Count VIII), Unconscionability and Breach of

Duty of Fair Dealing (Count IX), Violations of the West Virginia

Consumer       Credit      and    Protection            Act    (Counts          X    and     XI),   and


                                                   7
CATHER V. EQT                                                         1:17-CV-208

    MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
           SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

Punitive Damages (Count XIII). 3            ECF No. 27.         That ruling left

Counts IV and VII asserting Alter Ego and Breach of Contract

theories of recovery.

       Plaintiffs filed their Rule 60 Motion for Relief from Final

Order or, Alternatively, Motion for Leave to Amend Complaint on

November 15, 2018.        ECF No. 57.       This matter was transferred to

United   States   District    Judge   Thomas       S.   Kleeh    on   December   1,

2018.    Plaintiffs’ Rule 60 and/or Rule 15 motion was denied on

May 17, 2019.      ECF No. 95.        Plaintiffs filed their Motion for

Summary Judgment on February 15, 2019.              ECF No. 74.         The parties

have    fully   briefed   that   motion     and,    after   a    July    15,   2019,

hearing, the matter is ready for decision.

                                 III. Analysis

       A. West Virginia Law

       A review of the long-standing law on the issues raised by

Plaintiffs’ pending motion may be of benefit.               The Supreme Court

of Appeals of West Virginia has had occasion to examine this

area several times in recent years.                Yet, the concepts seem to

remain elusive.



3
 Judge Keeley also dismissed Plaintiffs’ request for attorney’s
fees.   The Court’s summary order can be found at ECF No. 27
while the transcript setting forth the Court’s analysis is
docketed at ECF No. 63.



                                        8
CATHER V. EQT                                                        1:17-CV-208

  MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
         SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

       Since 2001, over 18 years ago now, the Supreme Court of

Appeals has clearly articulated that leases silent on the issue

of “post-production” expenses do not permit — nor does the law

permit — reductions       of   royalty       payments    for     post-production

expenses.      “If an oil and gas lease provides for a royalty based

on proceeds received by the lessee, unless the lease provides

otherwise, the lessee must bear all costs incurred in exploring

for, producing, marketing, and transporting the product to the

point of sale.”       Syl. Pt. 4, Wellman v. Energy Res., Inc., 557

S.E.2d 254 (W. Va. 2001) (emphasis added).

       In rejecting the lessee’s claim that it was entitled to

deduct certain expenses before calculating the lessor’s royalty,

the    Supreme    Court   of    Appeals      noted   that      the   “landowner’s

royalty,” the traditional one-eighth share of the sale price

received, was “not chargeable with any of the costs of discovery

and production.”      Id. at 263-64.         The court further rejected the

re-naming of such deductions as “post-production expenses” based

on the lessee’s duty to market the oil or gas produced.                   Id. at

264.

       The Supreme Court of Appeals reiterated its holdings from

Wellman   in     Estate   of   Tawney   v.    Columbia      Natural    Resources,

L.L.C., 633 S.E.2d 22 (W. Va. 2006).             In fact, the court further

heightened the duties on lessees if they sought to recoup post-


                                        9
CATHER V. EQT                                                 1:17-CV-208

     MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
            SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

production expenses from lessors.          Any “allocation” of marketing

or    production   costs   between   the    lessor   and   lessee   must   be

“express” in the lease and “identify with particularity” the

specific deductions to be taken from the one-eighth royalty.

Id. at Syl. Pt. 10.

       This Court and the Southern District of West Virginia have

also had opportunity to apply the guidance of the Supreme Court

of Appeals.     Judge Goodwin undertook an extensive review of the

history of West Virginia jurisprudence on these issues in W.W.

McDonald Land Co., et al. v. EQT Production Co., et al., 983 F.

Supp. 2d 790 (S.D.W. Va. 2013). 4          After synthesizing Wellman and

Tawney, the Southern District concluded that “lessees have a

duty to bear all costs incurred until the gas reaches market,

not to a point of sale. . . . [L]essees have an implied duty to

bear all post-production costs incurred until the gas reaches

the market . . . .”        Id. at 802.       Judge Goodwin, in partially

granting summary judgment to the lessors, found, in the absence




4
 Judge Goodwin undertook an exhaustive and scholarly review of
the relevant cases. In the interest of brevity, this Court will
not repeat his efforts but refers any interested reader to his
thorough discussion. See W.W. McDonald, 983 F. Supp. 2d at 796–
804.



                                     10
CATHER V. EQT                                                              1:17-CV-208

     MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
            SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

of “lease language to the contrary, Tawney requires lessees to

pay royalties free of [post-production expenses].”                        Id. at 804. 5

       This   Court,       in     Richards       v.    EQT     Production      Co.,    No.

1:17CV50, 2018 WL 3321441 (N.D.W. Va. July 5, 2018), denied the

plaintiffs’       motion    for       partial    summary      judgment     because     EQT

Production was the lone defendant removing from the controversy

its    relationship        with       any   other       entities,     alter     ego     or

otherwise,    and      because        of    factual       disputes    requiring       jury

resolution.       Id. at *4.          Thereafter, during trial, Judge Keeley

granted the plaintiffs’ motion for directed verdict on the issue

of    severance    tax     deductions       from      one-eighth     royalty    payments

where the lease did not specifically allow such deductions.                            ECF

No. 74-9 at 23–24.              The Court’s ruling was based on the plain

language of the statute and its application to a lease devoid of

language addressing severance taxes.                   Id.

       B. Cather Lease Deductions

       Considering       all     of    these     cases,      the   rule   of   law    with

respect to deductions from royalty payments for either post-




5
 He likewise rejected EQT’s efforts, as the Court saw them, to
“simply reorganiz[e] their businesses and mak[e] intra-company
wellhead sales” to circumvent Tawney’s requirements.    Id. at
804.



                                            11
CATHER V. EQT                                                                 1:17-CV-208

     MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
            SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

production expenses or severance taxes could not be more clear. 6

Such     deductions       are     impermissible          absent       express     language

permitting them.           There is no dispute that the Cather Lease

lacks the requisite language authorizing deductions.                            Yet, every

single    Remittance       Statement       submitted       to   the     Court     contains

deductions      for      BOTH         severance     taxes       and     post-production

expenses.      See ECF No. 74-3.           There is no dispute the deductions

were made — despite the absence of Tawney-compliant provisions.

       Absent from its briefing but argued at the July 15, 2019,

hearing,    Defendants          now    contend    that    Wellman       and    Tawney    are

inapplicable        to   this    case,    rendering       Plaintiffs’         reliance    on

them irrelevant.          Initially, Defendants argue that the implied

duty to market discussed in both Wellman and Tawney only applies

to     ambiguous     lease       language.         Further,       EQT     believes       the

prohibition against deductions — the clear rule established in

Wellman and expounded upon in Tawney — is not applicable without

a    finding   of    ambiguity.          This     argument      rings    quite     hollow.

Wellman’s holding could not be more clear or plain: “If an oil


6
 As Judge Keeley noted, and EQT repeats, the Supreme Court of
Appeals has offered no guidance on interpretation of the
“Severance and Business Privilege Tax Act of 1993” (“the Act”).
As discussed later, this Court concurs with Judge Keeley’s
analysis and conclusion that, under the plain language of the
statute, lessors cannot be “charged” a portion of severance
taxes which are assessed on the extractor.



                                            12
CATHER V. EQT                                                                1:17-CV-208

    MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
           SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

and gas lease provides for a royalty based on proceeds received

by the lessee, unless the lease provides otherwise, the lessee

must    bear     all    costs    incurred        in    exploring      for,    producing,

marketing, and transporting the product to the point of sale.”

Syl. Pt. 4, Wellman, 557 S.E.2d 254. 7                 Despite Defendants’ urging

to the contrary, the words “ambiguous” or “ambiguity” do not

even   make    an      appearance      in   that      opinion.        The     claim   that

concerns of lease ambiguity were the genesis of this rule of law

are, frankly, without any basis whatsoever.

       Defendants’       claim    that      ambiguity         must    exist     for     the

prohibition      against    deductions       to       apply   finds    no     support    in

Tawney either.          The Tawney court reiterated the holdings from

Wellman    and      outlined     for    lessees       a   legally-sound        path     for

deducting post-production expenses from royalty payments.                               The

lease must expressly provide for some allocation or sharing of

costs between the wellhead and point of sale.                           Syl. Pt. 10,



7
 Importantly, this point of law was initially declared in a
syllabus point. As the Supreme Court of Appeals has recognized,
the West Virginia Constitution requires as much.   Syl. Pt. 13,
State ex rel. Med. Assurance of W. Va., Inc. v. Recht, 583
S.E.2d 80 (W. Va. 2003) (“[N]ew points of law . . . will be
articulated through syllabus points as required by our state
constitution.”). This Court notes the use of a syllabus point —
seven years before production under the Cather Lease started —
only to highlight the indisputable language used in a separate,
constitutional pronouncement.



                                            13
CATHER V. EQT                                                        1:17-CV-208

  MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
         SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

Tawney, 633 S.E.2d 22.          That express provision must identify

“with particularity the specific deductions” to be withheld and

the specific method of calculating the amount of post-production

expenses to be deducted from the lessor’s royalty.                       Id.   This

clear point of law likewise does not hinge on any finding of

ambiguity in the underlying lease.                Nor does Tawney limit its

own application to any particular lease language.                        In short,

years   before     production   under       the    Cather   Lease     began,   the

Supreme Court of Appeals provided a roadmap to Defendants and

other lessees on how to properly, legally deduct post-production

expenses from royalty payments in the state of West Virginia.

The failure to follow that map cannot be excused by an argument

without legal basis.

     Defendants also urge this Court to take up the purported

invitation of the Supreme Court of Appeals in Leggett, et al. v.

EQT Production Co., et al., 800 S.E.2d 850 (W. Va. 2017), to

cast aside Wellman, Tawney, and the principles governing leases

like the Cather Lease for nearly two decades based on the dicta

questioning      those   “under-developed         or   inadequately      reasoned”

decisions.    Id. at 863.        EQT’s invitation is misplaced.                The

Leggett   court    expressly    left    “for      another   day    the   continued

vitality and scope of Wellman and Tawney.”               Id.      In other words,

Wellman and Tawney continue to have the same vitality and scope


                                       14
CATHER V. EQT                                                     1:17-CV-208

    MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
           SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

they have had since being decided.               This Court is also mindful

that   it   sits   in   diversity   in    this    case.     “[F]ederal   courts

sitting in diversity rule upon state law as it exists and do not

surmise or suggest its expansion.” St. Paul Fire & Marine Ins.

Co. v. Jacobson, 48 F.3d 778, 783 (4th Cir. 1995). 8

       Wellman and Tawney remain the law of the state of West

Virginia.     The principles of those cases apply here.              There is

no genuine issue of material fact that deductions made unlawful

by Wellman and Tawney were made from royalty payments provided

for under the terms of the Cather Lease.                  Summary judgment is

therefore     appropriate      on    the         question    of   deductions.

Plaintiffs’ motion is GRANTED.

       C. Severance Tax Deductions

       Plaintiffs further seek summary judgment with respect to

severance tax deductions from royalty payments under the Cather

Lease based on the text of the Act as well as this Court’s

decision in Richards.       Defendants challenge that motion based on



8
  This principle may be particularly applicable here.        The
composition of the Supreme Court of Appeals has changed multiple
times since the Leggett court questioned, without disturbing,
Wellman and Tawney.   This Court will not gaze into its crystal
ball to speculate as to whether a future court will take the
next step to abrogate the “under-developed or inadequately
reasoned” decisions. Thankfully, the principle of stare decisis
does not require such an effort.



                                         15
CATHER V. EQT                                                     1:17-CV-208

  MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
         SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

the same arguments made during the Richards trial and outlined

in their post-trial motions in that case.               There is no dispute

that deductions were made for severance taxes.                   As Defendants

stated   in    their   written   discovery     responses,       “[l]essors   are

responsible for their proportionate share of severance taxes.”

ECF No. 74-4 at ¶¶ 10-11; see also ECF No. 74-3.

      Plaintiffs’ claim centers on the “Severance and Business

Privilege Tax Act of 1993,” W. Va. Code § 11-13A-1, et seq.                  The

Act   provides,    “For   the    privilege    of     engaging   or   continuing

within this state in the business of severing natural gas or oil

for sale, profit or commercial use, there is hereby levied and

shall be collected from every person exercising such privilege

an annual privilege tax . . . .” W. Va. Code § 11-13A-3a(a).

This tax applies “to all persons severing gas or oil in this

state . . . .”     Id. § 11-13A-3a(c).

      The     statutory   definitions      amplify    Plaintiffs’     position.

Under the statute, “severing” means “the physical removal of the

natural resources from the earth or waters of this state by any

means . . . .”      Id. § 11-13A-2(c)(11).         Taxpayer is defined as:

              any individual, partnership, joint venture,
              association, corporation, receiver, trustee,
              guardian, executor, administrator, fiduciary
              or representative of any kind engaged in the
              business of severing or processing (or both
              severing and processing) natural resources
              in this state for sale or use. In instances


                                      16
CATHER V. EQT                                                                1:17-CV-208

  MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
         SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

            where contracts (either oral or written) are
            entered into whereby persons, organizations
            or businesses are engaged in the business of
            severing or processing (or both severing and
            processing) a natural resource but do not
            obtain title to or do not have an economic
            interest therein, the party who owns the
            natural   resource   immediately   after   its
            severance   or  has   an   economic   interest
            therein is the taxpayer.

Id. § 11-13A-2(c)(13).

     As   noted,       this   Court    has       previously      had    opportunity      to

address this issue — without the benefit of guidance from the

Supreme Court of Appeals.              In Richards, Judge Keeley directed

verdict   in    favor    of   the     lessors,         finding   the        severance   tax

statute unambiguous and only applicable to persons or entities

“in the business of severing or processing” the gas and not

lessors     unless     they    are    “in        the    business       of    severing    or

processing the gas.”           The Court found EQT Production Company’s

position “erroneous as a matter of law” in entering judgment on

behalf of the lessors.

     This      Court    agrees   with       Judge       Keeley’s       analysis.        The

statute clearly limits its own applicability to those engaged in

the business of severing, in this instance, natural gas from

West Virginia lands.          The applicability of the tax is limited to

those exercising the privilege of extracting natural gas from

property.      As Plaintiffs point out, the definitions under the



                                            17
CATHER V. EQT                                                              1:17-CV-208

  MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
         SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

Act emphasize the unambiguous language:                          a “taxpayer” must be

“engaged    in    the    business    of   severing          or    processing    (or    both

severing and processing) natural resources in this state for

sale or use . . . .”             W. Va. Code § 11-13A-2(c)(13).                 There is

no dispute that Plaintiffs are not in such a business, while

Defendants, at least Defendant EQT Production, are — which is

the reason for the Cather Lease.                 Defendants, under the terms of

that lease, retain the exclusive rights and ability to sever the

natural gas at issue.

       Defendants’       contention       that        Plaintiffs        qualify       as     a

“taxpayer”       under     the    Act     is     unavailing.            Defendant          EQT

Production immediately sells the extracted gas to Defendant EQT

Energy — not Plaintiffs or any unrelated party for that matter.

While   the   “taxpayer”         definition      does      contemplate     an     economic

interest,     the       Act’s    definition          of    that     concept     expressly

precludes        Plaintiffs        from        the        taxpayer      classification.

“Economic interest” does not include “a person who only receives

an arm’s length royalty . . . .”                W. Va. Code § 11-13A-2(c)(4).

       This Court likewise concurs with Judge Keeley’s conclusion

that    deductions        from    royalty       payments          not   only    must       be

reasonable and actually incurred but also must be “legal.”                                 The

Act limits its application to taxpayers — as defined under the

statute.      Even if the parties could contract to the contrary,


                                           18
CATHER V. EQT                                                             1:17-CV-208

    MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
           SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

which   they     cannot,    the    Cather     Lease     contains          no     language

permitting deductions for severance taxes imposed on the lessee.

Simply put, the deductions made for severance taxes not only run

afoul   of     Wellman     and    Tawney      but     also    flout        the     clear,

unambiguous      statute     governing         such     taxes.                 Therefore,

Plaintiffs’ motion with respect to severance tax deductions is

GRANTED on this basis as well.

      D. Deduction Damages

      Although, as noted herein as well as in their briefing,

Defendants contest the notion that the deductions taken from

Plaintiffs’      royalty    payments        under     the     Cather       Lease       are

impermissible or unlawful, there is no dispute as to the amount

of deductions withheld or the fact the deductions were taken.

The   Remittance    Statements     [ECF      No.    74-3]    state    as       much,   and

counsel conceded the obvious point during the July 15, 2019,

hearing.     Because this Court has found that these deductions run

contrary to well-established West Virginia law and Plaintiffs

are   entitled    to   judgment    as   a    matter     of   law     on    the     issue,

Plaintiffs are likewise entitled to judgment in the amount of

those deductions. 9



9
 Defendants argue that the true issue in this matter is whether
Plaintiffs received “market value” under the Cather Lease. They



                                        19
CATHER V. EQT                                                         1:17-CV-208

  MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
         SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

     Defendants’ Remittance Statements from April 2012 through

and including January 2019 provide basic information about the

gross and net royalty calculations and payments.                    Defendant EQT

Production prepared and issued the Remittance Statements and,

therefore,     do   not    contest    their      accuracy.      The    Remittance

Statements produced to the Court at summary judgment stage are

attached to Plaintiffs’ motion as Exhibit 3.                     ECF No. 74-3.

There is no dispute that the “Owner Deducts and Owner Taxes”

category is     a   list   of   the   deductions     at    issue,     representing

withholdings for expenses and severance taxes.                   The collective

total of deductions taken at the time of Plaintiffs’ motion is

$751,109.65.      ECF No. 75 at 5; ECF No. 74-3.

     For the reasons articulated herein, because the Court finds

the deductions improper and because there is no genuine issue of

material   fact     with   respect    to   the    amount   of   such   deductions


are correct    in that the lease requires such a royalty payment.
However, as    discussed at length, West Virginia law prohibits the
deductions     Defendants took from the royalty payments in
calculating    what Defendants believe to be “market value.” Thus,
considering     Defendants’ own Remittance Statements, “market
value” must    be at least the net royalties paid plus the improper
deductions.

Plaintiffs also contend that the “Net Price” listed in the
Remittance Statements [ECF No. 74-3] and used to calculate the
royalty due under the lease was lower than the market price.
That issue was not made subject of this motion, and the Court
leaves that matter for another day.



                                       20
CATHER V. EQT                                                       1:17-CV-208

     MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
            SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

withheld to date, Plaintiffs are entitled to summary judgment as

to those deductions in the amount of $751,109.65. 10

       E. Prejudgment Interest

       Plaintiffs   also    contend        that    they      are    entitled     to

prejudgment interest on those improper deductions.                    Defendants

argue that consideration of interest is premature. 11                    With no

genuine issue of material fact existing on the issues presented

in Plaintiffs’ motion and Plaintiffs being entitled to judgment

as a matter of law, the Court does not believe consideration of

prejudgment    interest    on   the   amount      set   by   this   order   to   be

premature.    However, given the sometimes-murky waters of the law

governing prejudgment interest in breach of contract cases, some

discussion of the issue is warranted.                   See Bd. of Educ. of

McDowell Cty. v. Zando, Martin & Milstead, Inc., 390 S.E.2d 796,




10
   Plaintiffs’ motion only seeks judgment as to the propriety and
amount of deductions.      As discussed at the July 15, 2019,
hearing, Plaintiffs have remaining claims concerning the price
used to calculate royalty payments.        Those claims are not
subject of the pending motion and are not addressed herein.
11
   Defendants also argue that Plaintiffs motion on this ground is
misplaced because (1) the true issue is whether Plaintiffs were
paid market value under the Cather Lease and (2) Plaintiffs have
failed to offer a comparison of amounts received to amounts that
should have been paid under the lease.      The Court has already
dispensed with this argument, and it does not warrant further
consideration on the issue of prejudgment interest.



                                      21
CATHER V. EQT                                                         1:17-CV-208

  MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
         SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

809 (W. Va. 1990) (“Admittedly, there is some confusion in our

cases with regard to prejudgment interest in contract cases.”).

     The West Virginia Code provides:

            The jury, in any action founded on contract,
            may allow interest on the principal due, or
            any part thereof, and in all cases they
            shall find the aggregate of principal and
            interest due at the time of the trial, after
            allowing all proper credits, payments and
            sets-off; and judgment shall be entered for
            such aggregate with interest from the date
            of the verdict.

W. Va. Code § 56-6-27.           “In this jurisdiction one who withholds

money from the rightful owner on the date when it should be paid

is liable for interest.” Morton v. Godfrey L. Cabot, Inc., 63

S.E.2d 861, 864 (W. Va. 1949) (citation omitted).                       “Interest

accrues on a debt from the time it is due, although liability

therefor was in dispute.”             Id. (citation omitted).         Simply put,

“[a] past due debt, certain in amount, bears interest from the

due date until paid.”        Id. at Syl. Pt. 1.

     Defendants    urge      a    distinction     between      this   matter    and

Morton.    Any distinction is one without meaning.               Defendants are

correct that Morton involved stipulated facts, waiver of a jury

trial, and submission of the issue to the court in lieu of a

jury.     Here, while no party has waived a jury trial, this Court

has found such a proceeding unnecessary on the issues raised in

Plaintiffs’    motion   as       no   material   facts   are    in    dispute   and


                                         22
CATHER V. EQT                                                      1:17-CV-208

  MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
         SUMMARY JUDGMENT AS TO DEDUCTIONS [ECF NO. 74]

Plaintiffs    are    entitled    to   judgment        as   a   matter     of      law.

Defendants offer no other reason why Morton and its application

of W. Va. Code § 56-6-27 should not prevail here.

       Thus, pursuant to W. Va. Code § 56-6-27, this Court finds

that   Plaintiffs    are   entitled   to    prejudgment        interest      on   the

amounts awarded.       Therefore, Plaintiffs’ motion with respect to

prejudgment interest is GRANTED.             The parties did not address

the    specific     interest    calculation      or    potential     amount        of

interest which may be due on the deductions in their summary

judgment   briefing.       Plaintiffs      are   hereby    ordered      to     submit

additional briefing and their prejudgment interest calculation

within 21 days of entry of this order.             Defendants shall have 14

days after Plaintiffs’ submission to respond with any objections

or alternative calculations.

                                IV.   CONCLUSION

       For the reasons stated above, Plaintiffs’ Motion [ECF No.

74] is GRANTED.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to

counsel of record.

       DATED: August 13, 2019

                                            ___________________________
                                            THOMAS S. KLEEH
                                            UNITED STATES DISTRICT JUDGE


                                      23
